Order entered June 30, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00370-CV

                         IN THE INTEREST OF B.T.G., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-12707-U

                                           ORDER
       This is an appeal from the trial court’s judgment in a suit affecting the parent-child

relationship (SAPCR). A previous appeal docketed as appellate cause number 05-13-00305-CV

involved the related divorce suit following the trial court’s order severing the divorce from the

SAPCR suit. On April 6, 2016, this Court issued an opinion in the divorce appeal vacating the

trial court’s severance order of October 15, 2012 and remanding that case to the trial court. On

March 31, 2016, appellant filed a notice of appeal in this SAPCR case.

       On the Court’s own motion, we REMAND this case to the trial court with instructions to

enter a single judgment within FIFTEEN DAYS of the date of this order. We ORDER Felicia

Pitre, Dallas County District Clerk, to file, within TWENTY DAYS of the date of this order, a

supplemental clerk’s record containing the single judgment signed by the trial court in

accordance with this order.
       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Tena

Callahan, Presiding Judge of the 302nd Judicial District Court, Ms. Pitre, appellant, and counsel

for appellee.

       We ABATE this appeal to allow the trial court to comply with this order. The appeal

will be reinstated in twenty days or when the Court receives the requested supplemental clerk’s

record, whichever occurs sooner.



                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE